DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-40 as well as the addition of claims 41-43.

Double Patenting
Claims 41-43 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 12, 13 and 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  While claims 12, 13 and 27 are written in dependent form, the full scope of the claims when read in conjunction with independent and intervening claims is a substantial duplicate of the scope of new independent claims 41-43.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 20-23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201357538 Y (See IDS filed 06/22/2021, hereinafter referred to as CN ‘538, Machine Translation provided for citation) in view of Drake (Pub No 2017/0291235).
With regards to claim 1, CN ‘538 teaches a clamping tong (holding device) for securing a shell part of a wind turbine blade in a mold for molding the part (pg 1, Fig. 1-5) in which the clamping tong comprises a first tong segment (6) extending along a first tong axis from a first primary end to a first secondary end, a second tong segment (leg portion of 7 connected to and perpendicular to part 6) having a second primary end connected to the first secondary end of the first tong segment and a second secondary end, a third tong segment (leg portion of 7 parallel to part 6) having a third primary end connected to the second secondary end of the second tong segment and having a third secondary end providing a clamping surface for applying a clamping force on a mold surface that is fixedly attachable to a mold (Fig. 1-5).  CN ‘538 teaches that the clamping tong is configured to reposition the clamping surface (9) between a clamping state and a release state in which the distance between the clamping surface and the first tong axis in the clamping state are shorter than the distance between the clamping surface and the first tong axis in the release state through tightening of a screw (8) that moves the clamping surface closer to the first tong axis when apply pressure (Fig. 4).
CN ‘538 teaches using a tubular component for the first tong segment (Fig. 5) and teaches that the first tong segment is attached to the mold.  CN ‘538 does not teach that the first tong segment is adjustable between a first retracted state and a first extended state wherein the first retracted state has a first length between the primary and secondary end and the first extended state has a longer length between the primary and secondary end as claimed.
Drake teaches a clamping tong for securing a workpiece to a work surface comprising a first tong segment (165) extending along a first tong axis with a first primary end and a first secondary end, a second tong segment (140) with a second tong axis and a second primary end connected to the first secondary end as well as a second secondary end, a third tong segment (105) extending from a third primary end connected to the second secondary end to a third secondary end which applies a clamping force (Abstract, Fig. 1).  Fig. 1 of Drake depicts the second tong segment being adjustable using a sliding mechanism along the length of the first tong segment (165); however, Drake teaches that in alternative to the sliding mechanism a telescopic mechanism may be used (¶ 0047-0048).  A telescopic mechanism using telescoping rods is interpreted to read upon having a first retracted state and a first extended state.  Drake teaches that the clamping tong is configured to be attached to a work base (Fig. 12A-14B).  Drake teaches that the clamping tong is configured to reposition the clamping surface between a clamping state and a release state (Fig. 8a, 8b).  Drake teaches that such a sliding or telescoping mechanism allows for the clamp to be advantageously adjustable (¶ 0003-0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a telescoping first tong segment in CN ‘538 similar to the telescoping first tong segment in Drake as both relate to multi-segmented tongs or clamps for securing a workpiece to a mold surface in which the tong or clamp is attachable to the mold or workbench presenting a reasonable expectation of success, and doing so allows for the clamp to be adjustable as discussed in Drake and making a part adjustable presents a case of prima facie obviousness as discussed in MPEP 2144.04 V.
With regards to claims 2-3, 11, 20-23, while Drake teaches a unitary second and third tong segment, as discussed in Drake it was known in the art at the time the invention was effectively filed to utilize independently adjustable clamping segments including arms capable or rotation that can be locked in a desired configuration which allows for greater adjustability of the device.  As seen in Drake the use of a lockable sleeve (160) of the second tong segment about the first tong segment or the use of lockable pivoting means for the third tong segment relative to the second tong segment (Fig. 1). allows for improved versatility of the clamp.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize independently adjustable clamping segments for the second and third tong segments of CN ‘538 as taught by Drake as both relate to multi-segmented tongs or clamps for securing a workpiece to a mold surface in which the tong or clamp is attachable to the mold or workbench presenting a reasonable expectation of success, and doing so allows for the clamp to be adjustable as discussed in Drake and making a part adjustable presents a case of prima facie obviousness as discussed in MPEP 2144.04 V.
 With regards to claim 4, telescoping parts such as that described in Drake is interpreted to read upon the claim.
With regards to claim 5, Drake does not teach a specific means for telescopic adjustment; however, the use of screw based telescopic adjustment would have been obvious to one of ordinary skill as such is a well known-routine and conventional manner of controllably adjusting two telescopic cylindrical rods.
With regards to claim 10, CN ‘538 teaches rigid attachment (Fig. 1-5).
With regards to claim 31, Drake teaches that the locking mechanism comprises a locking arm rotatable about a pivot axis  with the locking arm acting on the clamping surface about the pivot axis to translate movement of a movement point of the first locking arm along a second tong axis to an opposite movement of the clamping surface along the second tong axis (Fig. 8A-9A).


Claims 1, 4, 6-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201357538 Y (See IDS filed 06/22/2021, hereinafter referred to as CN ‘538, Machine Translation provided for citation) in view of Hall et al. (Pub No 2008/0086852).
With regards to claim 1, CN ‘538 teaches a clamping tong (holding device) for securing a shell part of a wind turbine blade in a mold for molding the part (pg 1, Fig. 1-5) in which the clamping tong comprises a first tong segment (6) extending along a first tong axis from a first primary end to a first secondary end, a second tong segment (leg portion of 7 connected to and perpendicular to part 6) having a second primary end connected to the first secondary end of the first tong segment and a second secondary end, a third tong segment (leg portion of 7 parallel to part 6) having a third primary end connected to the second secondary end of the second tong segment and having a third secondary end providing a clamping surface for applying a clamping force on a mold surface that is fixedly attachable to the mold (Fig. 1-5).  CN ‘538 teaches that the clamping tong is configured to reposition the clamping surface (9) between a clamping state and a release state in which the distance between the clamping surface and the first tong axis in the clamping state are shorter than the distance between the clamping surface and the first tong axis in the release state through tightening of a screw (8) that moves the clamping surface closer to the first tong axis when apply pressure (Fig. 4).
CN ‘538 teaches using a tubular component for the first tong segment (Fig. 5) and teaches that the first tong segment is attached to the mold.  CN ‘538 does not teach that the first tong segment is adjustable between a first retracted state and a first extended state wherein the first retracted state has a first length between the primary and secondary end and the first extended state has a longer length between the primary and secondary end as claimed.
Hall teaches a versatile clamp (tong) comprising a first tong segment.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a telescoping first tong segment in CN ‘538 similar to the telescoping first tong segment in Drake as both relate to multi-segmented tongs or clamps for securing a workpiece to a mold surface in which the tong or clamp is attachable to the mold or workbench presenting a reasonable expectation of success, and doing so allows for the clamp to be adjustable as discussed in Drake and making a part adjustable presents a case of prima facie obviousness as discussed in MPEP 2144.04 V.
With regards to claim 4 and 6-9, Hall teaches a first and second segment slidable relative to each other through the use of slot guide track and corresponding pin (Fig. 1) for adjustability.
With regards to claim 10, CN ‘538 and Hall teach rigid attachment as the clamps are required to maintain position during clamping.
With regards to claim 11, Hall teaches provided pivoting elements to allow for rotation and adjustability of the clamping device (Fig. 1).
With regards to claim 20, Hall teaches including locking means (Abstract).


Claims 1, 2, 4, 10, 11 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffield (Pub No 2012/0086144) in view of Drake (Pub No 2017/0291235).
With regards to claim 1, Coffield teaches a clamping tong comprising a first tong segment (46) extending along a first tong axis from a first primary end to a first secondary end in which the first tong segment is adjustable along the first tong axis between a retracted and extended state as claimed (Fig. 3-5, ¶ 0050), a second tong segment (52) having a second primary end connected to the first secondary end of the first tong segment and a second secondary end connected to a third tong segment (18a,b) having a primary and secondary end in which the clamping tong is configured to reposition the clamping surface (50) between a clamping state and a release state in which the distance between the clamping surface and the first tong axis is shorter in the clamping state than in the release state that is fixedly attachable to a mold (Fig. 3-5).  Coffield does not teach that the first tong segment has a different length in the extended and retracted state, but rather teaches sliding the tong element.
In a similar field of endeavor, Drake teaches a clamping tong for securing a workpiece to a work surface comprising a first tong segment (165) extending along a first tong axis with a first primary end and a first secondary end, a second tong segment (140) with a second tong axis and a second primary end connected to the first secondary end as well as a second secondary end, a third tong segment (105) extending from a third primary end connected to the second secondary end to a third secondary end which applies a clamping force (Abstract, Fig. 1).  Fig. 1 of Drake depicts the second tong segment being adjustable using a sliding mechanism along the length of the first tong segment (165); however, Drake teaches that in alternative to the sliding mechanism a telescopic mechanism may be used (¶ 0047-0048).  A telescopic mechanism using telescoping rods is interpreted to read upon having a first retracted state and a first extended state.  Drake teaches that the clamping tong is configured to be attached to a work base (Fig. 12A-14B).  Drake teaches that the clamping tong is configured to reposition the clamping surface between a clamping state and a release state (Fig. 8a, 8b).  Drake teaches that such a sliding or telescoping mechanism allows for the clamp to be advantageously adjustable (¶ 0003-0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a telescoping first tong segment in the alternative to a sliding tong segment as both relate to multi-segmented tongs or clamps for securing a workpiece to a mold surface in which the tong or clamp is attachable to the mold or workbench presenting a reasonable expectation of success, and doing so presents a simple substitution of known prior art equivalents yielding predictable results.
With regards to the limitation in the preamble that the clamping tong is for securing a shell part of a wind turbine blade in a mold for molding the shell part, the recitation of purpose or intended use of the clamping tong in the preamble is not interpreted as limiting the structure of the device.  The body of the claim fully and intrinsically sets forth all of the structural elements. 
With regards to claim 2, Coffield teaches that the second tong segment rotates about the first tong axis (Fig. 3-5, hinged connection to first tong segment).
With regards to claim 4, a telescoping mechanism is interpreted to read upon the claim.
With regards to claim 10, Coffield teaches rigid attachment (Fig. 3-5).
With regards to claim 11, Coffield teaches a hinged attachment between the second and third tong segments (Fig. 3-5).
With regards to claims 20-26, Coffield teaches a locking actuator (52) for clamping and releasing comprising a pneumatic cylinder that can extend and retract (¶ 0050).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201357538 Y (See IDS filed 06/22/2021, hereinafter referred to as CN ‘538, Machine Translation provided for citation) in view of Drake (Pub No 2017/0291235) as applied to claim 1 above, and further in view of McCormick et al. (Pub No 2004/0231870).
With regards to claim 33, CN ‘538 in view of Drake does not explicitly teach the inclusion of a visual indicator as claimed; however, as discussed in McCormick it was generally known in the art of industrial clamps to include a visual indicator for the clamping status of a clamp to aid operators (Abstract, ¶ 0047, 0055).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a visual indicator to aid operators in the use of the clamp as such is a known improvement for a similar field of endeavor.

Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201357538 Y (See IDS filed 06/22/2021, hereinafter referred to as CN ‘538, Machine Translation provided for citation) in view of Drake (Pub No 2017/0291235) and Anderson et al. (WO 2016/083504, See IDS filed 06/22/2021).
With regards to claim 34, CN ‘538 teaches a clamping tong (holding device) for securing a shell part of a wind turbine blade in a mold for molding the part (pg 1, Fig. 1-5) in which the clamping tong comprises a first tong segment (6) extending along a first tong axis from a first primary end to a first secondary end, a second tong segment (leg portion of 7 connected to and perpendicular to part 6) having a second primary end connected to the first secondary end of the first tong segment and a second secondary end, a third tong segment (leg portion of 7 parallel to part 6) having a third primary end connected to the second secondary end of the second tong segment and having a third secondary end providing a clamping surface for applying a clamping force on a mold surface that is fixedly attachable to a mold (Fig. 1-5).  CN ‘538 teaches that the clamping tong is configured to reposition the clamping surface (9) between a clamping state and a release state in which the distance between the clamping surface and the first tong axis in the clamping state are shorter than the distance between the clamping surface and the first tong axis in the release state through tightening of a screw (8) that moves the clamping surface closer to the first tong axis when apply pressure (Fig. 4).
CN ‘538 teaches using a tubular component for the first tong segment (Fig. 5) and teaches that the first tong segment is attached to the mold.  CN ‘538 does not teach that the first tong segment is adjustable between a first retracted state and a first extended state wherein the first retracted state has a first length between the primary and secondary end and the first extended state has a longer length between the primary and secondary end as claimed.
Drake teaches a clamping tong for securing a workpiece to a work surface comprising a first tong segment (165) extending along a first tong axis with a first primary end and a first secondary end, a second tong segment (140) with a second tong axis and a second primary end connected to the first secondary end as well as a second secondary end, a third tong segment (105) extending from a third primary end connected to the second secondary end to a third secondary end which applies a clamping force (Abstract, Fig. 1).  Fig. 1 of Drake depicts the second tong segment being adjustable using a sliding mechanism along the length of the first tong segment (165); however, Drake teaches that in alternative to the sliding mechanism a telescopic mechanism may be used (¶ 0047-0048).  A telescopic mechanism using telescoping rods is interpreted to read upon having a first retracted state and a first extended state.  Drake teaches that the clamping tong is configured to be attached to a work base (Fig. 12A-14B).  Drake teaches that the clamping tong is configured to reposition the clamping surface between a clamping state and a release state (Fig. 8a, 8b).  Drake teaches that such a sliding or telescoping mechanism allows for the clamp to be advantageously adjustable (¶ 0003-0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a telescoping first tong segment in CN ‘538 similar to the telescoping first tong segment in Drake as both relate to multi-segmented tongs or clamps for securing a workpiece to a mold surface in which the tong or clamp is attachable to the mold or workbench presenting a reasonable expectation of success, and doing so allows for the clamp to be adjustable as discussed in Drake and making a part adjustable presents a case of prima facie obviousness as discussed in MPEP 2144.04 V.
Andersen teaches that industrial applicability of wind turbine blade shell molds includes providing a first and second opposed molds each with a molding side and a non-molding side in which moldable material is placed against the molding side and the matched molds are closed (Abstract, Fig. 1-2).  CN ‘538 teaches that these type of molds can be provided with the inventive clamp of CN ‘538 attached to a flange about the periphery of the mold surface to hold the material and as such it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the matched mold system of Andersen with the inventive clamp of CN ‘538 as such is the suggested field of use of CN ‘538 presenting a reasonable expectation of success, and yielding predictable results.
With regards to claims 35-36, CN ‘538 teaches that the first tong axis is parallel to a mold flange for attachment and does not extend past the back of the non-molding side of the mold (Fig. 4-5).
With regards to claim 37, Andersen teaches that the matched molds rotate to position as claimed (Fig. 1-2). 

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201357538 Y (See IDS filed 06/22/2021, hereinafter referred to as CN ‘538, Machine Translation provided for citation) in view of Drake (Pub No 2017/0291235) as applied to claim 1 above, and further in view of Kaneko (PN 5560290).
With regards to claims 38-40, CN ‘538 and Drake do not teach the use of two separate simultaneous inputs to allow the industrial device to function; however, as discussed in Kaneko a known safety feature for industrial equipment is the use of two hand trips or two hand controls that require simultaneous spaced apart activations (Abstract).  It would have been obvious to one of ordinary skill to utilize spaced apart simultaneous activation controls as claimed through known safety means in the art.



Allowable Subject Matter
Claim 12-19, 27-30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed  05/11/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Drake and CN ‘538 or Coffield are not properly combinable due to the difference in orientation of the first part of the three part clamp, this argument is not persuasive.  As set forth in the rejection above it would have been obvious to one of ordinary skill to make adjustable a first portion of a multi-portion clamp in CN ‘538 or Coffield using known improvements such as a telescoping means taught in the prior art of Drake.  That there are differences in the particular orientation of the first portion of the clamp does not detract from the advantages disclosed therein readily applicable to a similar prior art clamping device in CN ‘538.  Making parts adjustable using known means presents a case of prima facie obviousness as discussed in MPEP 2144.04.  Applicant’s argument is not persuasive. 
With regards to applicant’s argument that motivation for modification of CN ‘538 must be found in CN ‘538, this argument is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to applicant’s arguments that modification of CN ‘538 or Coffield to make a portion of the clamp adjustable would render the primary reference inoperable, this argument is not persuasive.  Making a portion of a clamp adjustable does not destroy the ability of the clamp to operate.  The argument is not persuasive.
With regards to applicant’s argument that the prior art does not teach the clamp fixedly attachable to the mold, this argument is not persuasive.  As seen in CN ‘538 (Fig. 4) and Coffield (Fig. 12) the clamps are fixedly attachable to the mold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742